Name: 2007/267/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 25 April 2007 appointing judges to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-05-01

 1.5.2007 EN Official Journal of the European Union L 114/27 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 25 April 2007 appointing judges to the Court of First Instance of the European Communities (2007/267/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas: (1) The terms of office of Mr JÃ ¶rg PIRRUNG, Mr Hubert LEGAL, Mr John D. COOKE, Mr Rafael GARCÃ A-VALDECASAS, Mr Nicholas James FORWOOD, Ms Ena CREMONA, Ms Irena PELIKÃ NOVÃ , Mr Vilenas VADAPALAS, Ms IngrÃ «da LABUCKA, Mr Enzo MOAVERO MILANESI, Mr Nils WAHL, Mr Miro PREK and Mr Theodore CHIPEV, as judges at the Court of First Instance of the European Communities are due to end on 31 August 2007. (2) The membership of the Court of First Instance of the European Communities should be renewed in part for the period from 1 September 2007 to 31 August 2013. However, in the absence of a proposal, the appointment of one judge cannot take place until a later date, HAVE DECIDED AS FOLLOWS: Article 1 The following are hereby appointed judges at the Court of First Instance of the European Communities for the period from 1 September 2007 to 31 August 2013: Mr Theodore CHIPEV Mr John D. COOKE Ms Ena CREMONA Mr Alfred DITTRICH Mr Nicholas James FORWOOD Ms IngrÃ «da LABUCKA Mr Enzo MOAVERO MILANESI Ms Irena PELIKÃ NOVÃ  Mr Miro PREK Mr Laurent TRUCHOT Mr Vilenas VADAPALAS Mr Nils WAHL Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 April 2007. The President W. SCHÃ NFELDER